                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 U.S. BORAX INC.                                 CIVIL ACTION

                     v.                          NO. 19-1661

 MARKZAMEK


                                           ORDER
       AND NOW, this 2nd day of August 2019, upon considering the Defendant's second Motion

to compel (ECF Doc. No. 51) the production of confidential documents we ordered to be produced

in our May 16, 2019 Order (ECF Doc. No. 23), and finding no good cause for Plaintiffs failure to

timely comply based on Plaintiffs inattention to this production, it is ORDERED Defendant's

Motion to compel (ECF Doc. No. 51) is GRANTED and Plaintiff shall produce the remaining

responsive documents both in hard copy and on the court-ordered website along with a detailed

privilege log of withheld documents no later than August 8, 2019.
